Citation Nr: 1341365	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a somatoform disorder manifested by right leg pain and abdominal pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 2008 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant requested a hearing, via videoconference, before the Board, and this hearing was scheduled for March 2013.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, her request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Clarification of Issue on Appeal

The Veteran has appealed the issues of entitlement to service connection for right leg pain and entitlement to service connection for abdominal pain, both of which were denied by a March 2011 rating decision.  The record makes clear that the Veteran's leg and stomach pains are somatoform in nature.  See VA Examinations January 2011 and 2012.  In light of this, the Board has amended the issue on appeal as indicated above. 


REMAND

Reviewing the January 2012 VA examination and etiological opinion, the Board concludes it is inadequate with respect to the claim of service connection for a somatoform disorder.

A January 2011 VA examination determined that Veteran's right leg pain is at least as likely as not (50/50 probability) caused by or a result of somatization disorder.  The Veteran was then afforded a VA examination in January 2012 to assess the nature and etiology of her somatoform disorder.  The examiner noted that Veteran's leg and stomach pains reportedly have no organic etiology, and by definition, that makes them somatoform in nature.  However, the examiner stated that an opinion whether Veteran's somatoform disorder is connected to her military service cannot be made without resorting to speculation.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, the examiner does not give a basis for needing to resort to speculation and it is not apparent from review of the record.

In light of the deficiency in the January 2012 VA examination and etiological opinion contained therein, the Board finds a new examination with opinion should be provided to address the Veteran's claim of service connection for a somatoform disorder manifested by right leg pain and abdominal pain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed somatoform disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current somatoform disorder is etiologically related to the Veteran's active military service?
 
The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, her and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


